Exhibit 10.2

 

This Instrument was Prepared by:

James D. Salter, Esquire

Salter, Feiber, Murphy,

Hutson & Menet, P.A.

P. O. Box 357399

Gainesville, FL 32635-7399

 

MORTGAGE AND SECURITY AGREEMENT

 

MORTGAGE AND SECURITY AGREEMENT dated October 18, 2005, (together with any
amendments or modifications hereto in effect from time to time, the “Mortgage”),
between EXACTECH, INC., a Florida corporation , 2320 NW 66th Court (“Mortgagor”)
and SUNTRUST BANK, having an office at 5080 W. Newberry Road, Gainesville,
Florida, 32607 (“Mortgagee”).

 

WITNESSETH:

 

WHEREAS, Mortgagor is indebted to Mortgagee in the principal sum of FOUR MILLION
AND NO/100 DOLLARS ($4,000,000.00) (the “Loan”), together with interest thereon,
as evidenced by a Promissory Note of even date herewith, one in that amount (the
“Note”); and

 

WHEREAS, Mortgagor is the owner of fee simple title to those certain tracts of
land located in Alachua County, State of Florida, as more particularly described
in Schedule “A” attached hereto and made a part hereof (the “Real Estate”); and

 

WHEREAS, to induce Mortgagee to make the Loan and to secure payment of the Note
and the other obligations described below, Mortgagor has agreed to execute and
deliver this Mortgage.

 

GRANTING CLAUSES

 

NOW, THEREFORE, to secure to Mortgagee (i) the repayment of all sums due under
this Mortgage, the Note (and all extensions, renewals, replacements and
amendments thereof) and the other Loan Documents (as such term is defined in the
Note, the “Loan Documents”); (ii) the performance of all terms, conditions and
covenants set forth in the Loan Documents; (iii) the repayment of all sums due
or that may become due under or in connection with any present or future swap
agreements (as defined in 11 U.S.C. § 101) between Mortgagor and Mortgagee;
(iv) the repayment of all reimbursement obligations due or that may become due
under or in connection with any present or future letters of credit issued by
Mortgagee for the account of Mortgagor; and (v) all other obligations or
indebtedness of Mortgagor to Mortgagee of whatever kind or character and
whenever borrowed or incurred, including without limitation, principal,
interest, fees, late charges and expenses, including attorneys’ fees (subsection
(i), (ii), (iii), (iv) and (v) collectively, the “Liabilities”), Mortgagor has
mortgaged, granted and conveyed and by these presents DOES HEREBY MORTGAGE,
GRANT AND CONVEY TO MORTGAGEE, ITS SUCCESSORS AND ASSIGNS, all of Mortgagor’s
right, title and interest now owned or hereafter acquired in and to each of the
following (collectively, the “Property”):

 

(A) The Real Estate;

 

(B) Any and all buildings and improvements hereafter erected on, under or over
the Real Estate (the “Improvements”);

 

Page 1 of 14



--------------------------------------------------------------------------------

(C) Any and all fixtures, machinery, equipment and other articles of real,
personal or mixed property, belonging to Mortgagor, at any time hereafter
installed in, attached to or situated in or upon and which pertain to or to be
used with the Real Estate, or the buildings and improvements hereafter erected
thereon, or in the operation of the buildings and improvements, plant, business
or dwelling situate thereon, whether or not such real, personal or mixed
property is or shall be affixed thereto, and all replacements, substitutions and
proceeds of the foregoing (all of the foregoing herein called the “Service
Equipment”), including without limitation: (i) all appliances, floor, wall and
window coverings; all office, restaurant, bar, kitchen and laundry fixtures,
appliances and equipment; all storm and screen windows, shutters, doors,
decorations, awnings, shades, blinds, signs, trees, shrubbery and other
plantings; (ii) all building service fixtures, machinery and equipment of any
kind whatsoever; all lighting, heating, ventilating, air conditioning,
refrigerating, sprinkling, plumbing, security, irrigating, cleaning,
incinerating, waste disposal, communications, alarm, fire prevention and
extinguishing systems, fixtures, apparatus, machinery and equipment; all
elevators, escalators, lifts, cranes, hoists and platforms; all pipes, conduits,
pumps, boilers, tanks, motors, engines, furnaces and compressors; all dynamos,
transformers and generators; (iii) all building materials, building machinery
and building equipment delivered on site to the Real Estate during the course
of, or in connection with any construction or repair or renovation of the
buildings and improvements; (iv) all parts, fittings, accessories, accessions,
substitutions and replacements therefor and thereof; and (v) all files, books,
ledgers, reports and records relating to any of the foregoing;

 

(D) Any and all leases, subleases, tenancies, licenses, occupancy agreements or
agreements to lease all or any portion of the Real Estate, Improvements, Service
Equipment or all or any other portion of the Property and all extensions,
renewals, amendments, modifications and replacements thereof, and any options,
rights of first refusal or guarantees relating thereto (collectively, the
“Leases”); all rents, income, receipts, revenues, security deposits, escrow
accounts, reserves, issues, profits, awards and payments of any kind payable
under the Leases or otherwise arising from the Real Estate, Improvements,
Service Equipment or all or any other portion of the Property including, without
limitation, minimum rents, additional rents, percentage rents, parking,
maintenance and deficiency rents (collectively, the “Rents”); all of the
following personal property (collectively referred to as the “Contracts”): all
accounts, general intangibles and contract rights (including any right to
payment thereunder, whether or not earned by performance) of any nature relating
to the Real Estate, Improvements, Service Equipment or all or any other portion
of the Property or the use, occupancy, maintenance, construction, repair or
operation thereof; all management agreements, franchise agreements, utility
agreements and deposits, building service contracts, maintenance contracts,
construction contracts and architect’s agreements; all maps, plans, surveys and
specifications; all warranties and guaranties; all permits, licenses and
approvals; and all insurance policies, books of account and other documents, of
whatever kind or character, relating to the use, construction upon, occupancy,
leasing, sale or operation of the Real Estate, Improvements, Service Equipment
or all or any other portion of the Property.

 

(E) Any and all estates, rights, tenements, hereditaments, privileges,
easements, reversions, remainders and appurtenances of any kind benefitting or
appurtenant to the Real Estate, Improvements or all or any other portion of the
Property; all means of access to and from the Real Estate, Improvements or all
or any other portion of the Property, whether public or private; all streets,
alleys, passages, ways, water courses, water and mineral rights relating to the
Real Estate, Improvements or all or any other portion of the Property; all
rights of Mortgagor as declarant or unit owner under any declaration of
condominium or association applicable to the Real Estate, Improvements or all or
any other portion of the Property including, without limitation, all development
rights and special declarant rights; and all other claims or demands of
Mortgagor, either at law or in equity, in possession or expectancy of, in, or to
the Real Estate, Improvements or all or any other portion of the Property (all
of the foregoing described in this subsection E herein called the
“Appurtenances”); and

 

(F) Any and all “proceeds” of any of the above-described Real Estate,
Improvements, Service Equipment, Leases, Rents, Contracts and Appurtenances,
which term “proceeds” shall have the meaning given to it in the Uniform
Commercial Code, as amended, (the “Code”) of the State in which the Property is
located (collectively, the “Proceeds”) and shall additionally include whatever
is received upon the use, lease, sale, exchange, transfer, collection or other
utilization or any disposition or conversion of any of the Real Estate,
Improvements,

 

Page 2 of 14



--------------------------------------------------------------------------------

Service Equipment, Leases, Rents, Contracts and Appurtenances, voluntary or
involuntary, whether cash or non-cash, including proceeds of insurance and
condemnation awards, rental or lease payments, accounts, chattel paper,
instruments, documents, contract rights and equipment.

 

TO HAVE AND TO HOLD the above granted and conveyed Property unto and to the
proper use and benefit of Mortgagee, its successors and assigns, forever.

 

PROVIDED ALWAYS, and these presents are upon the express condition, that if
(i) all the Liabilities, including without limitation, all termination payments
and any other amounts due under or in connection with any swap agreements
secured hereunder, are paid in full, (ii) each and every representation,
warranty, agreement and covenant of this Mortgage and the other Loan Documents
are complied with and abided by, and (iii) any swap agreements secured hereunder
have matured or been terminated, then this Mortgage and the estate hereby
created shall cease and be null and void and Mortgagee shall promptly execute
and deliver all necessary documents or instruments to release or cancel the same
of record.

 

The terms of the Loan Documents are hereby made a part of this Mortgage to the
same extent and with the same effect as if fully set forth herein. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Loan Documents.

 

AND Mortgagor covenants and agrees with and represents to Mortgagee as follows:

 

1. FUTURE ADVANCES; PROTECTION OF PROPERTY. It is agreed that this Mortgage
shall also secure such future or additional advances as may be made by the
Mortgagee at its option to the Mortgagor, or its designated successors in title,
for any purpose, provided that all those advances are to be made within twenty
years from the date of this Mortgage, or within such lesser period of time as
may be provided hereafter by law as a prerequisite for the sufficiency of actual
notice or record notice of the optional future or additional advances as against
the rights of creditors or subsequent purchasers for valuable consideration. The
total amount of indebtedness secured by this Mortgage may decrease or increase
from time to time, but the total unpaid balance so secured at any one time shall
not exceed a maximum principal amount equal to twice the principal amount of the
Note plus interest, and any disbursements made for the payment of taxes, levies
or insurance on the Premises with interest on those disbursements. If, pursuant
to Florida Statutes, Section 697.04, Mortgagor files a notice specifying the
dollar limit beyond which future advances made pursuant to this Mortgage will
not be secured by this Mortgage, then Mortgagor shall, within one day of filing
such notice, notify Mortgagee and its counsel by certified mail pursuant to
Section 10.1 of this Mortgage.

 

2. REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

2.1. Payment and Performance. Mortgagor shall (a) pay to Mortgagee all sums
required to be paid by Mortgagor under the Loan Documents, in accordance with
their stated terms and conditions; (b) perform and comply with all terms,
conditions and covenants set forth in each of the Loan Documents by which
Mortgagor is bound; and (c) perform and comply with all of Mortgagor’s
obligations and duties as landlord under any Leases.

 

2.2. Seisin and Warranty. Mortgagor hereby warrants that (a) Mortgagor is seized
of an indefeasible estate in fee simple in, and warrants specially the title to,
the Property; and (b) Mortgagor has the right, full power and lawful authority
to mortgage, grant, convey and assign the same to Mortgagee in the manner and
form set forth herein. Mortgagor hereby covenants that Mortgagor shall
(a) preserve such title and the validity and priority of the lien of this
Mortgage and shall forever warrant and defend the same to Mortgagee against all
lawful claims whatsoever; and (b) execute, acknowledge and deliver all such
further documents or assurances as may at any time hereafter be reasonably
required by Mortgagee to protect fully the lien of this Mortgage.

 

2.3. Insurance. (a) Mortgagor shall obtain and maintain at all times throughout
the term of this Mortgage the following insurance: (i) comprehensive general
public liability insurance covering all operations of Mortgagor; (ii) and as to
any improvements that may be hereafter erected or installed, “All-Risk” fire and
extended coverage hazard insurance (non-reporting Commercial Property Policy
with Special Cause of Loss form) covering

 

Page 3 of 14



--------------------------------------------------------------------------------

the Property in an aggregate amount not less than 100% of the agreed upon full
insurable replacement value of the Property, including coverage for loss of
rents or business interruption; (iii) during the course of any construction,
reconstruction, remodeling or repair of any Improvements, builders’ all-risk
extended coverage insurance (non-reporting Completed Value with Special Cause of
Loss form) in amounts based upon the completed replacement value of the
Improvements (excluding roads, foundations, parking areas, paths, walkways and
like improvements) and endorsed to provide that occupancy by any person shall
not void such coverage; (iv) if the Property is required to be insured pursuant
to the National Flood Insurance Reform Act of 1994, and the regulations
promulgated thereunder, flood insurance in an amount at least equal to the
lesser of the agreed upon full insurable replacement value of the Property (less
any value attributable to the Real Estate) or the maximum limit of coverage
available; (v) insurance which complies with the workers’ compensation and
employers’ liability laws of all states in which Mortgagor shall be required to
maintain such insurance; and (vi) such other insurance as Mortgagee may
reasonably require.

 

(b) Each insurance policy required under this Section shall: (i) be written by
an insurance company authorized or licensed to do business in the state within
which the Property is located having an Alfred M. Best Company, Inc. rating of
“A-”) or higher and a financial size category of not less than IX: (ii) be for
terms of at least one year, with premium prepaid; (iii) be subject to the
reasonable approval of Mortgagee as to insurance companies, amounts, content,
forms of policies and expiration dates; and (iv) name Mortgagee, its successors
and assigns: (1) as an additional insured under all liability insurance
policies, and (2) as the first mortgagee, under a standard non-contributory
mortgagee clause, on all property insurance policies and all loss of rents or
loss of business income insurance policies.

 

(c) Mortgagor further agrees that each insurance policy: (i) shall provide at
least thirty (30) days’ prior written notice to Mortgagee prior to any policy
reduction or cancellation for any reason; (ii) shall contain an endorsement or
agreement by the insurer that any loss shall be payable to Mortgagee in
accordance with the terms of such policy notwithstanding any act or negligence
of Mortgagor which might otherwise result in forfeiture of such insurance;
(iii) shall waive all rights of setoff, counterclaim, deduction or subrogation
against Mortgagor; and (iv) shall exclude Mortgagee from the operation of any
coinsurance clause.

 

(d) Notwithstanding the foregoing, in the event that Mortgagor fails to maintain
insurance in accordance with this Section 2.3., and Mortgagee elects to obtain
insurance to protect its interests hereunder, Mortgagee may obtain insurance in
any amount and of any type Mortgagee deems reasonably appropriate to protect
Mortgagee’s interest only and Mortgagee shall have no duty or obligation to
Mortgagor to maintain insurance in any greater amount or of any other type for
the benefit of Mortgagor. All insurance premiums incurred or paid by Mortgagee
shall be at Mortgagor’s sole cost and expense in accordance with Section 1
hereof. Mortgagee’s election to obtain insurance shall not be deemed to waive
any Event of Default (as hereinafter defined) hereunder.

 

2.4. Taxes and Other Charges. Mortgagor shall promptly pay and discharge all
taxes, assessments, water and sewer rents, and other governmental charges
imposed upon the Property prior to delinquency , but in no event after interest
or penalties commence to accrue thereon or become a lien upon the Property.
Notwithstanding the foregoing, Mortgagor shall have the right to contest, at its
own expense, by appropriate legal proceedings conducted in good faith and with
due diligence, the amount or validity of such taxes, assessments, water and
sewer rents, or other governmental charges, provided that: (a) Mortgagor has
established on its books or by deposit of cash with Mortgagee, at the option of
Mortgagee, a reserve for the payment thereof in such amount as Mortgagee may
reasonably require; and (b) such contest operates to prevent collection, stay
any proceedings which may be instituted to enforce payment of such item, and
prevent a sale of the Property to pay such item. Mortgagor shall promptly
provide to Mortgagee, upon request, copies of receipted tax bills, canceled
checks or other evidence reasonably satisfactory to Mortgagee evidencing that
such taxes, assessments, water and sewer rents, and other governmental charges
have been timely paid. Mortgagor shall not claim or demand or be entitled to any
credit on account of the Liabilities for any part of the taxes paid with respect
to the Property or any part thereof and no deduction shall otherwise be made or
claimed from the taxable value of the Property, or any part thereof, by reason
of this Mortgage.

 

Page 4 of 14



--------------------------------------------------------------------------------

2.5. Escrows. In the event of a default hereunder beyond any applicable notice
and cure period, and if required by Mortgagee, Mortgagor shall pay to Mortgagee
at the time of each installment of principal and interest due under the Note,
and commencing with the first payment due after the date of such request, a sum
equal to (a) the amount of the next installment of taxes and assessments levied
or assessed against the Property, and/or (b) the premiums which will next become
due on the insurance policies required by this Mortgage, all in amounts as
reasonably estimated by Mortgagee, less all sums already paid therefor or
deposited with Mortgagee for the payment thereof, divided by the number of
payments to become due before one (1) month prior to the date when such taxes
and assessments and/or premiums, as applicable, will become due, such sums to be
held by Mortgagee to pay the same when due. If such escrow funds are not
sufficient to pay such taxes and assessments and/or insurance premiums, as
applicable, as the same become due, Mortgagor shall pay to Mortgagee, upon
request, such additional amounts as Mortgagee shall reasonably estimate to be
sufficient to make up any deficiency. No amount paid to Mortgagee hereunder
shall be deemed to be trust funds but may be commingled with general funds of
Mortgagee and no interest shall be payable thereon. Upon the occurrence of an
Event of Default, Mortgagee shall have the right, at its sole discretion, to
apply any amounts so held against the Liabilities.

 

2.6. Transfer of Title. Without the prior written consent of Mortgagee in each
instance, Mortgagor shall not cause or permit any transfer of the Property or
any part thereof, whether voluntarily, involuntarily or by operation of law, nor
shall Mortgagor enter into any agreement or transaction to transfer, or
accomplish in form or substance a transfer, of the Property. A “transfer” of the
Property includes: (a) the direct or indirect sale, transfer or conveyance of
the Property or any portion thereof or interest therein; (b) the execution of an
installment sale contract or similar instrument affecting all or any portion of
the Property; (c) if Mortgagor, or any general partner or member of Mortgagor,
is a corporation, partnership, limited liability company or other business
entity, the transfer (whether in one transaction or a series of transactions) of
a majority of any stock, partnership, limited liability company or other
ownership interests in such corporation, partnership, limited liability company
or entity; (d) if Mortgagor, or any general partner or member of Mortgagor, is a
corporation, the creation or issuance of new stock by which an aggregate of more
than 10% of such corporation’s stock shall be vested in a party or parties who
are not now stockholders; and (e) an agreement by Mortgagor leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment o other transfer of or the grant of a
security interest in and to any Leases.

 

2.7. No Encumbrances. Other than Permitted Liens as defined in the Loan
Documents, Mortgagor shall not create or permit to exist any mortgage, pledge,
lien, security interest (including, without limitation, a purchase money
security interest), encumbrance, attachment, levy, distraint or other judicial
process on or against the Property or any part thereof (including, without
limitation, fixtures and other personalty), whether superior or inferior to the
lien of this Mortgage, without the prior written consent of Mortgagee. If any
lien or encumbrance is filed or entered without Mortgagor’s consent as provided
herein, Mortgagor shall have it removed of record within thirty (30) days after
it is filed or entered. This shall not prevent Mortgagor to contest, in good
faith, any such lien, encumbrance, attachment or levy so long as no enforcement
action has been commenced.

 

2.8. Removal of Fixtures. Mortgagor shall not remove or permit to be removed
from the Property any fixtures presently or in the future owned by Mortgagor as
the term “fixtures” is defined by the law of the state where the Property is
located (unless such fixtures have been replaced with similar fixtures of equal
or greater utility and value).

 

2.9. Maintenance and Repair; Alterations. (a) Mortgagor shall (i) abstain from
and not permit the commission of waste in or about the Property; (ii) keep the
Property, at Mortgagor’s own cost and expense, in good and substantial repair,
working order and condition; (iii) make or cause to be made, as and when
necessary, in Mortgagor’s reasonable judgment, all repairs and replacements,
whether or not insurance proceeds are available therefor; and (iv) not remove,
demolish, materially alter, discontinue the use of, permit to become vacant or
deserted, or otherwise dispose of all or any part of the Property. All
alterations, replacements, renewals or additions made pursuant hereto shall
automatically become a part of the Property and shall be covered by the lien of
this Mortgage.

 

Page 5 of 14



--------------------------------------------------------------------------------

(b) Mortgagee, and any persons authorized by Mortgagee, shall have the right,
but not the obligation, to enter upon the Property at any reasonable time and
upon reasonable prior notice to Mortgagor to inspect and photograph its
condition and state of repair. In the event any such inspection reveals, in the
reasonable discretion of Mortgagee, the necessity of any repair, alteration,
replacement, clean-up or maintenance, Mortgagor shall, at the discretion of
Mortgagee, either: (i) cause work to be effected as soon as reasonably
practicable; or (ii) promptly establish an interest bearing reserve funds with
Mortgagee in an amount reasonably determined by Mortgagee for the purpose of
effecting such work.

 

2.10. Compliance with Applicable Laws. Mortgagor agrees to observe, conform and
comply, and to cause its tenants to observe, conform and comply, in all material
respects, with all federal, state, county, municipal and other governmental or
quasi-governmental laws, rules, regulations, ordinances, codes, requirements,
covenants, conditions, orders, licenses, permits, approvals and restrictions,
including without limitation, Environmental Laws (as defined below) and the
Americans with Disabilities Act of 1990 (collective, the “Legal Requirements”),
now or hereafter affecting all or any part of the Property, its occupancy or the
business or operations now or hereafter conducted thereon during the term of
this Mortgage and the personalty contained therein, within such time as required
by such Legal Requirements.

 

2.11. Damage, Destruction and Condemnation. (a) If all or any part of the
Property shall be damaged or destroyed, or if title to or the temporary use of
the whole or any part of the Property shall be taken or condemned by a competent
authority for any public or quasi-public use or purpose, there shall be no
abatement or reduction in the amounts payable by Mortgagor under the Loan
Documents and Mortgagor shall continue to be obligated to make such payments.

 

(b) If all or any part of the Property is partially or totally damaged or
destroyed, Mortgagor shall give prompt notice thereof to Mortgagee, and
Mortgagee may make proof of loss if not made promptly by Mortgagor. Mortgagor
hereby authorizes and directs any affected insurance company to make payment
under such insurance, including return of unearned premiums, to Mortgagee
instead of to Mortgagor. Mortgagor shall pay all costs of collection of
insurance proceeds payable on account of such damage or destruction.

 

(c) Immediately upon obtaining knowledge of the institution of any proceeding
for the condemnation of all or any part of the Property, Mortgagor shall give
notice to Mortgagee. Mortgagor shall, at its sole cost and expense, diligently
prosecute any such proceeding and shall consult with Mortgagee, its attorneys
and experts, and shall cooperate with it in the defense of any such proceeding.
Mortgagee may participate in any such proceeding and Mortgagor shall from time
to time deliver to Mortgagee all instruments requested by it to permit such
participation. Mortgagor shall not, without Mortgagee’s prior written consent,
enter into any agreement (i) for the taking or conveyance in lieu thereof of all
or any part of the Property, or (ii) to compromise, settle or adjust any such
proceeding.

 

(d) With respect to any proceeds obtained or received pursuant to Section 2.11
(b) or Section 2.11(c) above, the Mortgagee and Mortgagor will apply any sums
received by them first to the payment of all of their costs and expenses
(including, but not limited to legal fees and disbursements) incurred in
obtaining those sums, and then:

 

(i) if the Loan is not in default as of the date of the casualty loss to the
Property or the date of the settlement of the insurance claim or condemnation
award, whichever shall first occur, and the improvements as they existed prior
to the casualty loss can be rebuilt or repaired under the then existing building
and zoning ordinances, the balance of the insurance or condemnation award
proceeds shall be retained by Mortgagee in a construction account for the
benefit of the Mortgagor, which shall be disbursed by Mortgagee to or for the
account of the Mortgagor, to either restore or repair the damaged or lost
portion of the Property in substantially the same condition as it was prior to
the casualty, casualty loss, or condemnation loss; or

 

(ii) if the Loan is in default as of the date of the casualty loss or the date
of the settlement of the insurance claim or condemnation award, whichever shall
first occur, or if the improvements as they

 

Page 6 of 14



--------------------------------------------------------------------------------

existed prior to the casualty loss cannot be rebuilt under the then existing
building and zoning ordinances, the balance of the insurance or condemnation
proceeds, in Mortgagee’s discretion, may be applied to the payment of the
indebtedness and obligations secured by the Mortgage. In such event, Mortgagor
shall not be charged a “prepayment fee” provided for under any of the Loan
Documents with respect to any portion of the principal balance of the Loan that
is reduced by the application of insurance or condemnation proceeds under this
provision

 

2.12. Required Notices. Mortgagor shall notify Mortgagee within five
(5) business days of: (a) receipt of any notice from any governmental or
quasi-governmental authority relating to the structure, use or occupancy of the
Property or alleging a violation of any Legal Requirement; (b) a substantial
change in the occupancy or use of all or any part of the Property; (c) receipt
of any notice of default from the holder of any lien or security interest in all
or any part of the Property; (d) commencement of any litigation materially
affecting or potentially affecting the financial ability of Mortgagor or the
value of the Property; (e) a pending or threatened condemnation of all or any
part of the Property; (f) a fire or other casualty causing damage to all or any
part of the Property; (g) receipt of any notice with regard to any Release of
Hazardous Substances (as such terms are defined below) or any other
environmental matter affecting the Property or Mortgagor’s interest therein;
(h) receipt of any request for information, demand letter or notification of
potential liability from any entity relating to potential responsibility for
investigation or clean-up of Hazardous Substances on the Property; (i) receipt
of any notice from any tenant of all or any part of the Property alleging a
default, failure to perform or any right to terminate its lease or to set-off
rents; or (j) receipt of any notice of the imposition of, or of threatened or
actual execution on, any lien on or security interest in all or any part of the
Property.

 

2.13. Books and Records; Inspection. Mortgagor shall keep and maintain
(a) complete and accurate books and records, in accordance with generally
accepted accounting principles consistently applied, reflecting all items of
income and expense in connection with the operation of the Property, and
(b) copies of all written contracts, leases and other agreements affecting the
Property. Mortgagee or its designated representatives shall, upon reasonable
prior notice to Mortgagor and only if accompanied by a designated representative
of Borrower, have (a) the right of entry and free access to the Property during
business hours (which may be without notice in any case of emergency) to inspect
the Property, and (b) the right to examine and audit all books, contracts and
records of Mortgagor relating to the Property.

 

2.14. Right to Reappraise. Mortgagee shall have the right to conduct or have
conducted by an independent appraiser acceptable to Mortgagee but in no event
more than once every twelve (12) months, appraisals of the Property in form and
substance reasonably satisfactory to Mortgagee at the sole cost and expense of
Mortgagor; provided, however, that Mortgagor shall not be obligated to bear the
expense of such appraisals so long as (a) no Event of Default exists, and
(b) such appraisals are not required by applicable law, rule or regulation of
any governmental authority having jurisdiction over Mortgagee. The cost of such
appraisals, if chargeable to Mortgagor as aforesaid, shall be added to the
Liabilities and shall be secured by this Mortgage in accordance with the
provisions of Section 1 hereof.

 

3. SECURITY AGREEMENT. This Mortgage constitutes a security agreement under the
Code and shall be deemed to constitute a fixture financing statement. Mortgagor
hereby grants to Mortgagee a security interest in the fixtures, machinery and
equipment located in or on the Property, and all replacements, of substitutions
for, and additions to, such property, and the proceeds thereof. Mortgagor shall,
at Mortgagor’s own expense, execute, deliver, file and refile any financing or
continuation statements or other security agreements Mortgagee may require from
time to time to perfect, confirm or maintain the lien of this Mortgage with
respect to such property. A photocopy of an executed financing statement shall
be effective as an original. Without limiting the foregoing, Mortgagor hereby
irrevocably appoints Mortgagee attorney-in-fact for Mortgagor to execute,
deliver and file financing statement extensions for or on behalf of Mortgagor at
Mortgagor’s expense, which appointment, being for security, is coupled with an
interest and shall be irrevocable.

 

Page 7 of 14



--------------------------------------------------------------------------------

4. ASSIGNMENT OF LEASES.

 

4.1. Mortgagor hereby absolutely, presently and unconditionally conveys,
transfers and assigns to Mortgagee all of Mortgagor’s right, title and interest,
now existing or hereafter arising, in and to the Leases and Rents.
Notwithstanding that this assignment is effective immediately, so long as no
Event of Default exists, Mortgagor shall have the privilege under a revocable
license granted hereby to operate and manage the Property and to collect, as
they become due, but not more than thirty (30) days prior to accrual, the Rents.
Mortgagor shall receive and hold such Rents in trust as a fund to be applied,
and Mortgagor hereby covenants and agrees that such Rents shall be so applied,
first to the operation, maintenance and repair of the Property and the payment
of interest, principal and other sums becoming due under the Liabilities, before
retaining and/or disbursing any part of the Rents for any other purpose. The
license herein granted to Mortgagor shall automatically, without notice or any
other action by Mortgagee, terminate upon the occurrence of an Event of Default
provided the same continues beyond any applicable notice and cure period, and
all Rents subsequently collected or received by Mortgagor shall be held in trust
by Mortgagor for the sole and exclusive benefit of Mortgagee. Nothing contained
in this Section 4.1, and no collection of Mortgagee of Rents, shall be construed
as imposing on Mortgagee any of the obligations of the lessor under the Leases.

 

4.2. Mortgagor shall timely perform all of its obligations under the Leases.
Mortgagor represents and warrants that: (a) Mortgagor has title to and full
right to assign presently, absolutely and unconditionally the Leases and Rents;
(b) no other assignment of any interest in any of the Leases or Rents has been
made by Mortgagor; (c) there are no leases or agreements to lease all or any
portion of the Property now in effect except the leases, true and complete
copies of which have been furnished to Mortgagee, and no written or oral
modifications have been made thereto; (d) to the best of Mortgagor’s knowledge,
there is no existing default by Mortgagor or by any tenant under any of the
Leases, nor has any event occurred which due to the passage of time, the giving
or failure to give notice, or both, would constitute a default under any of the
Leases and, to the best of Mortgagor’s knowledge, no tenant has any defenses,
set-offs or counterclaims against Mortgagor; (e) the Leases are in full force
and effect; and (f) Mortgagor has not accepted Rent under any Lease more than
thirty (30) days in advance of its accrual, and payment thereof has not
otherwise been forgiven, discounted or compromised.

 

4.3. Mortgagor shall not, without the prior written consent of Mortgagee which
consent shall not be unreasonably withheld or delayed: (a) enter into any lease
of all or any portion of the Property; (b) amend, modify, terminate or accept a
surrender of any Lease; or (c) collect or accept rent from any tenant of the
Property for a period of more than one month in advance. Any of the foregoing
acts, if done without the prior written consent of Mortgagee in each instance,
shall be null and void.

 

5. DECLARATION OF NO OFFSET. Mortgagor represents to Mortgagee that Mortgagor
has no knowledge of any offsets, counterclaims or defenses to the Liabilities
either at law or in equity. Mortgagor shall, within five (5) business days upon
request in person or within seven (7) business days upon request by mail,
furnish to Mortgagee or Mortgagee’s designee a written statement in form
satisfactory to Mortgagee stating the amount due under the Liabilities and
whether there are offsets or defenses against the same, and if so, the nature
and extent thereof.

 

6. ENVIRONMENTAL MATTERS.

 

6.1. Definitions. As used herein, “Environmental Laws” shall mean all existing
or future federal, state, and local statutes, ordinances, regulations, rules,
executive orders, standards, and requirements, including the requirements
imposed by common law, concerning or relating to industrial hygiene and the
protection of health and the environment including but not limited to: (a) those
relating to the generation, manufacture, storage, transportation, disposal,
release, emission or discharge of Hazardous Substances (as hereinafter defined);
(b) those in connection with the construction, fuel supply, power generation,
and transmission, waste disposal or any other operations or processes relating
to the Property; and (c) those relating to the atmosphere, soil, surface, and
ground water, wetlands, stream sediments, and vegetation on, under, in or about
the Property; but specifically excluding substances or materials used in the
operation of Mortgagor’s business that are stored in quantities that do not
trigger any reporting requirements to the applicable government authorities. Any
terms mentioned herein which are defined in any Environmental Law shall have the
meanings ascribed to such terms in said laws; provided, however, that if any of
such laws are amended so as to broaden any term defined therein, such broader
meaning shall apply subsequent to the effective date of such amendment.

 

Page 8 of 14



--------------------------------------------------------------------------------

6.2. Representations, Warranties, and Covenants. Mortgagor represents, warrants,
covenants, and agrees, to the best of its knowledge in each instance, as
follows:

 

(a) To the best of Mortgagor’s knowledge, neither Mortgagor nor the Property or
any occupant thereof is in violation of or subject to any existing, pending or
threatened investigation or inquiry by any governmental authority pertaining to
any Environmental Law. Mortgagor shall not cause or permit the Property to be in
violation of, or do anything which would subject the Property to any remedial
obligations under, any Environmental Law, and shall promptly notify Mortgagee in
writing of any existing, pending or threatened investigation or inquiry by any
governmental authority in connection with any Environmental Law. In addition,
Mortgagor shall provide Mortgagee with copies of any and all material written
communications with any governmental authority in connection with any
Environmental Law, concurrently with Mortgagor’s giving or receiving of same.

 

(b) Mortgagor has taken all steps necessary to determine and has determined
that, except as may be disclosed in any environmental report (“Environmental
Reports”) delivered to Mortgagee in connection with the Loan, there has been no
release, spill, discharge, leak, disposal or emission (individually a “Release”
and collectively, “Releases”) of any Hazardous Material, Hazardous Substance or
Hazardous Waste, including gasoline, petroleum products, explosives, toxic
substances, solid wastes, and radioactive materials, but excluding the Permitted
Substances, as hereinafter defined, (collectively, “Hazardous Substances”) at,
upon, under or within the Property. The use which Mortgagor or any other
occupant of the Property makes or intends to make of the Property will not
result in Release of any Hazardous Substances on or to the Property. During the
term of this Mortgage, Mortgagor shall take all steps reasonably necessary to
determine whether there has been a Release of any Hazardous Substances on or to
the Property and if Mortgagor finds a Release has occurred, Mortgagor shall
remove or remediate the same promptly upon discovery at its sole cost and
expense.

 

(c) The Property has never been used by the present or previous owners and/or
operators nor will be used in the future to refine, produce, store, handle,
transfer, process, transport, generate, manufacture, heat, treat, recycle or
dispose of Hazardous Substances in violation of applicable environmental laws.

 

(d) The Property: (i) is being and has been operated in material compliance with
all Environmental Laws, and all permits required thereunder have been obtained
and complied with in all respects; and (ii) does not have any Hazardous
Substances present excepting (1) small quantities of petroleum and chemical
products, in proper storage containers, that are necessary for the construction
or operation of the commercial business of Mortgagor and its tenants, and the
usual waste products therefrom and (2) any substance or materials disclosed in
any of the Environmental Reports (“Permitted Substances”).

 

(e) Mortgagor will and will use commercially reasonable efforts to cause its
tenants to operate the Property in material compliance with all Environmental
Laws and, other than Permitted Substances, will not place or permit to be placed
any Hazardous Substances on the Property.

 

(f) No lien has been attached to or threatened to be imposed upon the Property,
and there is no basis for the imposition of any such lien, based on any
governmental action under Environmental Laws. Neither Mortgagor nor any other
person has been, is or will be involved in operations at the Property which
could lead to the imposition of environmental liability on Mortgagor, or on any
subsequent or former owner of the Property, or the creation of an environmental
lien on the Property. In the event that any such lien is filed, Mortgagor shall,
within thirty (30) days from the date that the Mortgagor is given notice of such
lien (or within such shorter period of time as is appropriate in the event that
steps have commenced to have the Property sold), either: (i) pay the claim and
remove the lien from the Property; or (ii) furnish a cash deposit, bond or other
security reasonably satisfactory in form and substance to Mortgagee in an amount
sufficient to discharge the claim out of which the lien arises.

 

Page 9 of 14



--------------------------------------------------------------------------------

6.3. Right to Inspect and Cure. Mortgagee shall have the right to conduct or
have conducted by its agents or contractors such environmental inspections,
audits and tests as Mortgagee shall deem necessary or advisable from time to
time (but in no event more than once very 24 months) at the sole cost and
expense of Mortgagor; provided, however, that Mortgagor shall not be obligated
to bear the expense of such environmental inspections, audits and tests so long
as (a) no Event of Default exists, and (b) Mortgagee has no cause to believe in
its sole reasonable judgment that there has been a Release or threatened Release
of Hazardous Substances at the Property or that Mortgagor or the Property is in
violation of any Environmental Law. The cost of such inspections, audits, and
tests, if chargeable to Mortgagor as aforesaid, shall be added to the
Liabilities and shall be secured by this Mortgage. Mortgagor shall, and shall
cause each tenant of the Property to, cooperate with such inspection efforts;
such cooperation shall include, without limitation, supplying all information
requested concerning the operations conducted and Hazardous Substances located
at the Property. In the event that Mortgagor fails to comply with any
Environmental Law as set forth herein, Mortgagee may, in addition to any of its
other remedies under this Mortgage, cause the Property to be in compliance with
such laws and the cost of such compliance shall be added to the sums secured by
this Mortgage in accordance with the provisions of Section 1 hereof.

 

7. EVENTS OF DEFAULT. Each of the following shall constitute a default (each, an
“Event of Default”) hereunder:

 

7.1. Non-payment when due of any sum required to be paid to Mortgagee under any
of the Loan Documents, including without limitation, principal, and interest and
the continuance thereof for a period of ten (10) days thereafter;

 

7.2. A breach of any covenant contained in Sections 2.3., 2.4., 2.6., 2.7. or
2.12. hereof beyond any applicable notice and cure period;

 

7.3. A breach by Mortgagor of any other term, covenant, condition, obligation or
agreement under this Mortgage, and the continuance of such breach for a period
of thirty (30) days after written notice thereof shall have been given to
Mortgagor, provided if such breach cannot be cured within such thirty (30) day
period, Mortgagor shall be granted a reasonable extension so long as Mortgagor
is diligently pursuing curative action;

 

7.4. An Event of Default under any of the other Loan Documents beyond any
applicable notice and cure periods provided for therein;

 

7.5. Any representation or warranty made by Mortgagor or by any Guarantor in any
Loan Document or to induce Mortgagee to enter into the transactions contemplated
hereunder shall prove to be false, incorrect or misleading in any material
respect as of the date when made;

 

7.6. The filing by or against Mortgagor or any Guarantor of a petition seeking
relief, or the granting of relief, under the Federal bankruptcy Code or any
similar federal or state statute and the same is not discharged within ninety
(90) days thereafter; any assignment for the benefit of creditors made by
Mortgagor or any Guarantor; the appointment of a custodian, receiver, liquidator
or trustee for Mortgagor or any Guarantor or for any of the property of
Mortgagor or such Guarantor, or any action by Mortgagor or any Guarantor to
effect any of the foregoing; or if Mortgagor or any Guarantor becomes insolvent
(however defined);

 

7.7. The dissolution, liquidation, merger, consolidation or reorganization of
Mortgagor, or the institution of any proceeding to effect any of the foregoing
without the prior consent of Mortgagee;

 

7.8. A default under any other obligation by Mortgagor or any Guarantor in favor
of Mortgagee, including obligations arising under swap agreements (as defined in
11 U.S.C. §101), or under any document securing or evidencing such obligation,
whether or not such obligation is secured by the Property;

 

7.9. The filing, entry or issuance of any judgment, execution, garnishment,
attachment, distraint or judgment lien against Mortgagor or any Guarantor or
their property, subject to the provisions of Section 2.7 hereof, if applicable,
and the same is not discharged within ninety (90) days thereafter; or

 

Page 10 of 14



--------------------------------------------------------------------------------

7.10. A default under any other obligation secured by the Property or any part
thereof and the continuance of such default for a period of thirty (30) days
after written notice thereof shall have been given to Mortgagor.

 

8. REMEDIES. If an Event of Default shall have occurred and shall continue
beyond any applicable notice and cure period, Mortgagee may take any of the
following actions:

 

8.1. Acceleration. Mortgagee may declare the entire amount of the Liabilities
immediately due and payable, without presentment, demand, notice of any kind,
protest or notice of protest, all of which are expressly waived, notwithstanding
anything to the contrary contained in any of the Loan Documents. Mortgagee may
charge and collect interest from the date of default on the unpaid balance of
the Liabilities, at the Default Rate set forth in the Note. In addition, any and
all accelerations of any portion of the remaining principal balance of the
Liabilities (including, without limitation, foreclosure by Mortgagee under this
Mortgage) shall be subject to the Prepayment Consideration (as defined and
described in the Note), if any.

 

8.2. Possession. Mortgagee may enter upon and take possession of the Property,
with or without legal action, lease the Property, collect therefrom all rentals
and, after deducting all reasonable and verifiable costs of collection and
administration expense, apply the net rentals to any one or more of the
following items in such manner and in such order of priority as Mortgagee, in
Mortgagee’s sole discretion, may elect: the payment of any sums due under any
prior lien, taxes, water, and sewer rents, charges and claims, insurance
premiums and all other carrying charges, to the maintenance, repair or
restoration of the Property, or on account of the Liabilities. Mortgagee is
given full authority to do any act which Mortgagor could do in connection with
the management and operation of the Property. This covenant is effective either
with or without any action brought to foreclose this Mortgage and without
applying for a receiver of such rents. In addition to the foregoing, upon the
occurrence of an Event of Default, Mortgagor shall pay monthly in advance to
Mortgagee or to any receiver appointed to collect said rents the fair and
reasonable rental value for Mortgagor’s use and occupation of the Property, and
upon default in any such payment Mortgagor shall vacate and surrender the
possession of the Property to Mortgagee or to such receiver. If Mortgagor does
not vacate and surrender the Property then Mortgagor may be evicted by summary
proceedings.

 

8.3. Foreclosure. Mortgagee may institute any one or more actions of mortgage
foreclosure against all or any part of the Property, or take such other action
at law, equity or by contract for the enforcement of this Mortgage and
realization on the security herein or elsewhere provided for, as the law may
allow, and may proceed therein to final judgment and execution for the entire
unpaid balance of the Liabilities. The unpaid balance of any judgment shall bear
interest at the greater of (a) the statutory rate provided for judgments, or
(b) the Default Rate. Without limiting the foregoing, Mortgagee may foreclose
this Mortgage and exercise its rights as a secured party for all or any portion
of the Liabilities which are then due and payable, subject to the continuing
lien of this Mortgage for the balance not then due and payable. In case of any
sale of the Property by judicial proceedings, the Property may be sold in one
parcel or in such parcels, manner or order as Mortgagee in its sole discretion
may elect. Mortgagor, for itself and anyone claiming by, through or under it,
hereby agrees that Mortgagee shall in no manner, in law or in equity, be
limited, except as herein provided, in the exercise of its rights in the
Property or in any other security hereunder or otherwise appertaining to the
Liabilities or any other obligation secured by this Mortgage, whether by any
statute, rule or precedent which may otherwise require said security to be
marshalled in any manner. The failure to make any tenant a defendant to a
foreclosure proceeding shall not be asserted by Mortgagor as a defense in any
proceeding instituted by Mortgagee to collect the Liabilities or any deficiency
remaining unpaid after the foreclosure sale of the Property.

 

8.4. Appointment of Receiver. Mortgagee may petition a court of competent
jurisdiction to appoint a receiver of the Property. Such appointment may be made
either before or after sale, without notice, without regard to the solvency or
insolvency of Mortgagor at the time of application for such receiver, without
regard to the then value of the Property or whether the Property shall be then
occupied as a homestead or not, and without regard to

 

Page 11 of 14



--------------------------------------------------------------------------------

whether Mortgagor has committed waste or allowed deterioration of the Property,
and Mortgagee or any agent of Mortgagee may be appointed as such receiver.
Mortgagor hereby agrees that Mortgagee has a special interest in the Property
and absent the appointment of such receiver the Property shall suffer waste and
deterioration and Mortgagor further agrees that it shall not contest the
appointment of a receiver and hereby so stipulates to such appointment pursuant
to this paragraph. Such receiver shall have the power to perform all of the acts
permitted Mortgagee pursuant to Section 8.2 above and such other powers which
may be necessary or customary in such cases for the protection, possession,
control, management, and operation of the Property during such period.

 

8.5. Rights as a Secured Party. Mortgagee shall have, in addition to other
rights and remedies available at law or in equity, the rights and remedies of a
secured party under the Code. Mortgagee may elect to foreclose such of the
Property as then comprises fixtures pursuant either to the law applicable to
foreclosure of an interest in real estate or to that applicable to personal
property under the Code. To the extent permitted by law, Mortgagor waives the
right to any stay of execution and the benefit of all exemption laws now or
hereafter in effect.

 

8.6. Excess Monies. Mortgagee may apply on account of the Liabilities any
unexpended monies still retained by Mortgagee that were paid by Mortgagor to
Mortgagee: (a) for the payment of, or as security for the payment of taxes,
assessments or other governmental charges, insurance premiums, or any other
charges; or (b) to secure the performance of some act by Mortgagor.

 

8.7. Other Remedies. Mortgagee shall have the right, from time to time, to bring
an appropriate action to recover any sums required to be paid by Mortgagor under
the terms of this Mortgage, as they become due without regard to whether or not
any other Liabilities shall be due and without prejudice to the right of
Mortgagee thereafter to bring an action of mortgage foreclosure, or any other
action, for any default by Mortgagor existing at the time the earlier action was
commenced. In addition, Mortgagee shall have the right to set-off all or any
part of any amount due by Mortgagor to Mortgagee under any of the Liabilities,
against any indebtedness, liabilities or obligations owing by Mortgagee in any
capacity to Mortgagor, including any obligation to disburse to Mortgagor any
funds or other property on deposit with or otherwise in the possession, control
or custody of Mortgagee.

 

9. VENUE OR JURISDICTION. Any litigation concerning or arising out of this
Mortgage or Loan shall be filed in the County of Alachua, State of Florida and
for all purposes, jurisdiction and venue in any such action between the parties
shall be in the aforesaid county and state.

 

10. MISCELLANEOUS.

 

10.1. Notices. All notices and communications under this Mortgage shall be in
writing and shall be given by either (a) hand-delivery, (b) first class mail
(postage prepaid), or (c) reliable overnight commercial courier (charges
prepaid), to the addresses listed above in this Mortgage. Notice shall be deemed
to have been given and received: (a) if by hand delivery, upon delivery; (b) if
by mail, three (3) calendar days after the date first deposited in the United
States mail; and (c) if by overnight courier, on the date scheduled for
delivery. A party may change its address by giving written notice to the other
party as specified herein.

 

10.2. Remedies Cumulative. The rights and remedies of Mortgagee as provided in
this Mortgage or in any other Loan Document shall be cumulative and concurrent,
may be pursued separately, successively or together, may be exercised as often
as occasion therefore shall arise, and shall be in addition to any other rights
or remedies conferred upon Mortgagee at law or in equity. The failure, at any
one or more times, of Mortgagee to assert the right to declare the Liabilities
due, grant any extension of time for payment of the Liabilities, take other or
additional security for the payment thereof, release any security, change any of
the terms of the Loan Documents, or waive or fail to exercise any right or
remedy under any Loan Document shall not in any way affect this Mortgage or the
rights of Mortgagee.

 

10.3. No Implied Waiver. Mortgagee shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Mortgagee, and then only to the extent
specifically set forth therein. A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy on a subsequent
event.

 

Page 12 of 14



--------------------------------------------------------------------------------

10.4. Partial Invalidity. The invalidity or unenforceability of any one or more
provisions of this Mortgage shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

 

10.5. Binding Effect. The covenants, conditions, waivers, releases, and
agreements contained in this Mortgage shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors, and assigns and are intended and shall be held to be
real covenants running with the land; provided, however, that this Mortgage
cannot be assigned by Mortgagor without the prior written consent of Mortgagee,
and any such assignment or attempted assignment by Mortgagor shall be void and
of no effect with respect to Mortgagee. Notwithstanding the foregoing, Mortgagor
may assign this Mortgage without the prior written consent of Mortgagee if the
proposed assignee or transferee is a parent, affiliate, or subsidiary of
Mortgagor.

 

10.6. Modifications. This Mortgage may not be supplemented, extended, modified
or terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

 

10.7. Commercial Loan. Mortgagor represents and warrants that the loans or other
financial accommodations included as Liabilities secured by this Mortgage were
obtained solely for the purpose of carrying on or acquiring a business or
commercial investment and not for residential, consumer or household purposes.

 

10.8. Governing Law. This Mortgage shall be governed by and construed in
accordance with the substantive laws of the State of Florida without reference
to conflict of laws principles.

 

10.9. Joint and Several Liability. If Mortgagor consists of more than one person
or entity, the word “Mortgagor” shall mean each of them and their liability
shall be joint and several.

 

10.10. Non-Merger. In the event Mortgagee shall acquire title to the Property by
conveyance from Mortgagor or as a result of foreclosure, this Mortgage shall not
merge in the fee estate of the Property but shall remain and continue as an
existing and enforceable lien for the Liabilities secured hereby until the same
shall be released of record by Mortgagee in writing.

 

10.11 Cross Default Provision. A portion of the real property described on
attached Exhibit “A” is security for other promissory notes from Mortgagor to
Mortgagee as evidenced by the following mortgages all recorded in the Official
Records of Alachua County, Florida, to wit:

 

  a. Mortgage recorded in Book 2140 Page 1860

 

  b. Mortgage recorded in Book 2141 Page 1994

 

A default by Mortgagor under the above referenced mortgages or the promissory
notes secured by these mortgages shall be a default under the terms of this
Mortgage and the Note.

 

Signed, sealed and delivered   EXACTECH, INC., a Florida corporation in the
presence of:             By:  

/s/ Joel C. Phillips

--------------------------------------------------------------------------------

        Joel C. Phillips, Chief Financial Officer

/s/ Robert Dilts

--------------------------------------------------------------------------------

       

 

Page 13 of 14



--------------------------------------------------------------------------------

Printed Name of Witness

 

 

--------------------------------------------------------------------------------

Printed Name of Witness

STATE OF FLORIDA

COUNTY OF ALACHUA

 

The foregoing instrument was acknowledged before me this 18th day of October,
2005, by Joel C. Phillips as the Chief Financial Officer of Exactech, Inc., a
Florida corporation who executed the same on behalf of said corporation. Such
person is personally known to me or produced              as identification.

 

   

 

_____________________________________

    Print Name:____________________________     Notary Public, State of Florida
(SEAL)   My Commission Expires:     Serial Number, if any:_____________________

 

Page 14 of 14